Exhibit 10.1




AMENDED STOCK OPTION AGREEMENT




STOCK OPTION AGREEMENT (the “Agreement”), amending the original agreement dated
as of [ ], between BrandPartners Group, Inc., a Delaware corporation (the
“Company”), having an address at 10 Main Street, Rochester NH 03839 and
______________________________ (“Grantee”) having an address at
____________________.


WHEREAS the Company has previously granted to Grantee for services provided by
Grantee to the Company as a director certain options to purchase shares of
common stock, $0.01 par value of the Company under the Company’s 2001 Stock
Incentive Plan (the “Plan”);


WHEREAS the Grantee has agreed to surrender certain options as previously
granted under the Plan;


WHEREAS the Company has agreed to accept the surrender by Grantee of certain
options previously granted to Grantee under the Plan;


WHEREAS the Company has agreed to provide Grantee the right to exercise the
remaining options granted to Grantee under the Plan by way of a “cashless
exercise”;


WHEREAS, the Company has further agreed to register the shares of common stock
underlying the Plan; and


WHEREAS, the Company and Grantee wish to set forth the terms related to the
surrender of options by the Grantee and the Company’s modification of the terms
of the options.




NOW THEREFORE, IN CONSIDERATION OF THE
PREMISES AND THE MUTUAL PROMISES SET FORTH
HEREIN, THE PARTIES HERETO AGREE AS FOLLOWS:



 
1. Surrender of Options. The Company and Grantee hereby evidence and confirm
that [ ] options to purchase common stock of the Company (the “Original
Options”) were granted to Grantee on [ ] under the Plan and that Grantee hereby
agrees to surrender [ ] of the Original Options effective the date of this
Agreement in turn leaving Grantee [ ] options (the “Remaining Options”).


2. Exercise Price of Remaining Options. The exercise price of the Remaining
Options will remain unchanged at $[ ] per share.



--------------------------------------------------------------------------------


3. Term and Vesting of Remaining Option. The term of the Remaining Options shall
remain unchanged from the date of original grant and will expire [ ]. The
vesting of Remaining Options shall remain unchanged from the vesting provided
for the Original Options.


4. Exercise of Remaining Options. The Remaining Options may be exercised by
written notice to the Chief Executive Officer of the Company at the Company’s
principal office. Such notice shall state the election to exercise the Remaining
Options and the number of shares in respect of which it shall be exercised, and
shall be signed by the person or persons exercising the Remaining Options. In
the event that the Remaining Options shall be exercised pursuant to Paragraph 6
hereof by any person other than the Grantee, such notice shall be accompanied by
appropriate proof of the right of such person to exercise the Remaining Option,
as may be reasonably required by the Company and its counsel. Subject to
Paragraph 5, the notice of exercise shall be accompanied by payment of the full
purchase price of the Shares, being purchased in cash or cash equivalents. The
certificate or certificates for the shares as to which the Remaining Option
shall have been so exercised shall be issued in the name of the Grantee and
shall be delivered, as provided above, to or upon the written order of the
person or persons exercising the Remaining Option as soon as practicable (except
as otherwise provided below in this Paragraph 4) after the due and proper
exercise of the Remaining Options. The Remaining Options will be deemed
exercised on the date the above-described notice and payment are hand delivered
or, if mailed, postmarked. The holder of the Remaining Options shall not have
any rights of a stockholder with respect to the shares covered by the Remaining
Option unless and until the certificate or certificates for such shares shall
have been issued and delivered. It is expressly understood that, notwithstanding
anything contained in this Agreement to the contrary, (i) the time for the
delivery of the certificate or certificates of Common Stock may be postponed by
the Company for such period as may be required by the Company to comply with any
applicable State or Federal law or the requirements of a Self Regulatory
Organization, and (ii) unless and until the Shares underlying the Remaining
Option are subject to an effective registration statement, the Shares delivered
upon exercise of the Remaining Option will be subject to certain restrictions on
transfer.


5. Cashless Exercise. In consideration of the Grantee’s surrender of a portion
of the Original Options, the Company hereby provides Grantee in accord with the
Plan the ability to exercise the Remaining Options by way of a cashless exercise
using the following formula:


X=Y (A-B)
     A
 

 
Where
X=
the number of shares of Common Stock to be issued to the holder under the Option

 

--------------------------------------------------------------------------------


Y= the number of shares of Common Stock purchasable under the Option or, if only
a portion of the Option is being exercised, the portion of the Option being
exercised (at the date of such calculation)
 
A= the average Fair Market Value of the Company’s Common Stock based on the
closing sales price of the Common Stock on the Over the Counter Bulletin Board
Market or comparable domestic securities exchange should the Company’s Common
Stock be so listed, averaged over a period of 21 trading days immediately prior
to the day a notice of exercised is faxed to the Company
 
B= Exercise Price of Option
 


6. Nontransferability. The Remaining Option may be exercised only by the
Grantee, and may not be assigned, pledged, or otherwise transferred except as
provided below. During the Grantee’s lifetime, the Grantee’s Option may be
transferred to (i) his or her spouse, children or grandchildren (“Immediate
Family Members”), (ii) a trust or trusts for the exclusive benefit such
Immediate Family Members, or (iii) a partnership in which such Immediate Family
Members are the only partners, provided that (x) there may be no consideration
for any such transfer and (y) subsequent transfers of the transferred Option
shall be prohibited except those by will or the laws of descent and
distribution. Following any such transfer, the Remaining Option shall continue
to be subject to the same terms and conditions as were applicable immediately
prior to transfer. In the event the Grantee is incapacitated, the Remaining
Option may be exercised by the Grantee’s guardian or legal representative. In
the event of the Grantee’s death, the Remaining Option may be exercised by the
executor or administrator of the Grantee’s estate or by a person who acquired
the right to exercise them by bequest or inheritance or by reason of the
Grantee’s death.


7. Adjustments. In the event of any merger, reorganization, consolidation, sale
of substantially all assets, recapitalization, reclassification, Common Stock
dividend (in excess of 5% thereon), Common Stock split or reverse split,
spin-off, split-up, split-off, distribution of assets or other change in
corporate structure affecting the Common Stock after the date hereof, an
appropriate substitution or adjustment shall be made in the number of shares
subject to the Remaining Option and to the exercise price; provided, however,
that such adjustment shall not increase the aggregate value of the option, no
fractional shares shall be issued, and the aggregate exercise price shall be
appropriately reduced on account of any fractional shares. Without limiting the
foregoing, in case of any consolidation or merger of the Company with or into
another corporation (other than a merger with a subsidiary in which the Company
is the continuing corporation and which does not result in any reclassification,
capital reorganization or other change of the outstanding Shares issuable upon
exercise of the Remaining Option) or in case of the sale, transfer or other
disposition of all or substantially all of the assets of the Company, then the
Grantee shall be entitled to receive upon exercise of the Remaining Option such
number of shares of capital stock or other securities or property upon, or as a
result of, such transaction that the Grantee would have been entitled to receive
had the Remaining Option been exercised immediately prior to such transaction.
 

--------------------------------------------------------------------------------


8. No Limitation on Rights of the Company. The amendment and surrender of
options and the Remaining Options shall not in any way affect the right or power
of the Company to make adjustments, reclassifications, or changes in its capital
or business structure or to merge, consolidate, dissolve, liquidate, sell, or
transfer all or any part of its business or assets.


9. Rights as a Stockholder. The Grantee shall have the rights of a stockholder
with respect to the Shares covered by the Remaining Option only upon becoming
the holder of record of those Shares.


10. No Obligation to Exercise Remaining Option. The Grantee shall be under no
obligation to exercise the Remaining Option.


11. Governing Law. Except to the extent preempted by Federal law, this Agreement
shall be construed and enforced in accordance with, and governed by, the laws of
the State of New York without regard to any rules regarding conflicts of law.


IN WITNESS WHEREOF, the Company and the Grantee have duly executed this Stock
Option Agreement as of the date first above written.


  BRANDPARTNERS GROUP, INC.       By:   Name:   Title:       [NAME OF GRANTEE]

 

--------------------------------------------------------------------------------


 